TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00064-CV




                                     In re Thomas Hollowell




                       ORIGINAL PROCEEDING FROM LLANO COUNTY



                             MEMORANDUM OPINION


               Relator Thomas Hollowell filed a petition for writ of mandamus, seeking to compel

the trial court to act on his pending application for writ of habeas corpus pursuant to article 11.072

of the Texas Code of Criminal Procedure. See Tex. Code Crim. Proc. Ann. art. 11.072 (West 2005).

The trial court has since filed a response reflecting that it has taken the requested action.

Accordingly, the petition for writ of mandamus is dismissed as moot.




                                               ___________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Filed: April 8, 2011